Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the amendments filed on 07/08/2022.  
Claims 1-10 were amended, and claims 11-20 were newly added.  
Claims 1-20 are currently pending and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites storing phenotype data, transmitting the phenotype data to a remote location, producing prescription guidance based on the stored phenotype data and conveying the prescription guidance to a user.  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user.  For example the steps could be performed manually by a person, storing phenotype data, transmitting the phenotype data to a remote location, producing prescription guidance based on the stored phenotype data and conveying the guidance to a user.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 2 recites similar limitations.  
Claim 5 recites storing phenotype data, processing phenotype data to produce a prescription guidance recommendation indicating the advisability of prescribing certain drugs and opioid risk, accessing prescription guidance, processing the phenotype to produce a guidance recommendation and convey the guidance recommendation to a user.  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user.  For example the steps could be performed manually by a person, storing phenotype data, processing phenotype data to produce a prescription guidance recommendation indicating the advisability of prescribing certain drugs and opioid risk, accessing prescription guidance, processing the phenotype to produce a guidance recommendation and convey the guidance recommendation to a user.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 6 and 7 recite similar limitations.  
Claim 8 recites access phenotype data, receive supplement label information, produce a query for a remote database comprising supplement information based on the phenotype data and supplement label information, receive supplement guidance from the remote database, and convey the guidance recommendation.  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user.  For example the steps could be performed manually by a person, access phenotype data, receive supplement label information, produce a query for a remote database comprising supplement information based on the phenotype data and supplement label information, receive supplement guidance from the remote database, and convey the guidance recommendation.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 9 and 10 recite similar limitations.  
Claims 11-12 and 18 further define the CYP2D6 phenotype.  Claim 13 further defines the analgesic.  Claim 14 further defines the prescription guidance.  Claims 15-16 and 19-20 further define the user interface.  Claim 17 further defines the supplement guidance.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The mobile device, memory, transmitter, receiver, display, barcode reader, processor, storing data, acquiring/receiving/transmitting data, analyzing/processing data and displaying the results on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare/analyze data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication US 2020/0251213 A1 to Tran et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 are rejected under 35 U.S.C. U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2020/0251213 A1 to Tran et al. in view of U.S. Patent Application Publication US 2020/0024662 A1 to Dechairo et al.
Claim 1:  
Tran discloses the following limitations as shown below:
A mobile device for providing guidance on prescription of drugs as affected by a known phenotype comprising (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, The system applies pharmacogenomic information to select the best medication and identify people who need an unusually high or low dose. This is in addition to clinical factors, such as a patient's age, weight, sex, and liver and kidney function. Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces): 
a memory for storing patient data (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
a transmitter for transmitting the patient data to a remote location (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
a processor for producing prescription guidance based on the stored patient data (see at least see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); and 
a display for conveying the prescription guidance to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are also included; Paragraph 174, The system can determine relationships between the proportion of shared indications between a pair of drugs and the similarity of their side-effect profiles in Offsides. The system can use side-effect profiles to suggest new uses for old drugs. While the preferred system predicts existing therapeutic indications of known drugs, the system can recommend drug repurposing using drug-effect similarities in Offsides; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data).
Tran may or may not disclose the following limitations, but Dechairo as shown does:
phenotype data comprising a subject's cytochrome p450 2D6 (CYP2D6) phenotype and m1 opioid receptor (OPRM1) phenotype (see at least Paragraph 9, determining the subject's genetic phenotype for one or more pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1, and SLC6A4, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP)genes selected from the group consisting of CYP1A, CYP2B6, CYP2C9, CYP2C19, and CYP2D6; Paragraph 108, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes)
phenotype data, the prescription guidance comprising analgesic selection or dosing (see at least Paragraph 108, determining if the patient has a composite genetic risk score indicating a high risk of non-completion of opioid agonist replacement therapy comprises determining, in an ex vivo sample from the subject, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes, and generating a composite genetic risk score for the subject; Paragraph 121, administering an opioid agonist to the subject who is identified as being at high or intermediate risk of non-completion as follows; Paragraph 122, administer an initial dose of buprenorphine that is higher than starting dose determined according to the clinical guidelines)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Dechairo with the motivation for “… improving treatment retention (for treatment in reducing opioid dependence) … for improving outcomes” (Dechairo, see at least Paragraph 3).
Claim 2:  
Train discloses the following limitations as shown below:
A mobile device for providing guidance on prescription of drugs as affected by a known phenotype comprising (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, The system applies pharmacogenomic information to select the best medication and identify people who need an unusually high or low dose. This is in addition to clinical factors, such as a patient's age, weight, sex, and liver and kidney function. Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces): 
means for storing patient data (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
means for transmitting the patient data to a remote location (see at least see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
means for producing prescription guidance based on the stored patient data, (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet based on the intervention specified; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data); and 
means for conveying the prescription guidance to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are also included; Paragraph 174, The system can determine relationships between the proportion of shared indications between a pair of drugs and the similarity of their side-effect profiles in Offsides. The system can use side-effect profiles to suggest new uses for old drugs. While the preferred system predicts existing therapeutic indications of known drugs, the system can recommend drug repurposing using drug-effect similarities in Offsides; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data).
Tran may or may not disclose the following limitations, but Dechairo as shown does:
phenotype data and comprising a subject's CYP2D6 phenotype and OPRM1 phenotype (see at least Paragraph 9, determining the subject's genetic phenotype for one or more pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1, and SLC6A4, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP)genes selected from the group consisting of CYP1A, CYP2B6, CYP2C9, CYP2C19, and CYP2D6; Paragraph 108, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes)
phenotype data, the prescription guidance comprising analgesic selection or dosing (see at least Paragraph 108, determining if the patient has a composite genetic risk score indicating a high risk of non-completion of opioid agonist replacement therapy comprises determining, in an ex vivo sample from the subject, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes, and generating a composite genetic risk score for the subject; Paragraph 121, administering an opioid agonist to the subject who is identified as being at high or intermediate risk of non-completion as follows; Paragraph 122, administer an initial dose of buprenorphine that is higher than starting dose determined according to the clinical guidelines)

At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Dechairo with for at least the same reasons given for claim 1.
Claim 3:  
The combination of Tran/Dechairo discloses the limitations as shown in the rejections above.  Tran further discloses the following limitations:
wherein the means for storing patient data includes distributed storage devices over one or more networks (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces).
Tran may or may not disclose the following limitations, but Dechairo as shown does:
phenotype data (see at least Paragraph 9, determining the subject's genetic phenotype for one or more pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1, and SLC6A4, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP)genes selected from the group consisting of CYP1A, CYP2B6, CYP2C9, CYP2C19, and CYP2D6; Paragraph 108, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Dechairo with for at least the same reasons given for claim 1.
Claim 4:  
The combination of Tran/Dechairo discloses the limitations as shown in the rejections above.  Tran further discloses the following limitations:
where the means for storing patient data, includes one or more blockchains systems (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 376, The IOT system can use blockchain to improve security and authentication, as well as virtual money such as Ether/Bitcoins to facilitate work; Paragraph 390, As we use the blockchain to store the document proof, the system can certify the existence of your document without the need of a central authority. The system can check for asset integrity. The system will only recognize it if it is completely and fully the same document; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions).
Tran may or may not disclose the following limitations, but Dechairo as shown does:
phenotype data (see at least Paragraph 9, determining the subject's genetic phenotype for one or more pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1, and SLC6A4, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP)genes selected from the group consisting of CYP1A, CYP2B6, CYP2C9, CYP2C19, and CYP2D6; Paragraph 108, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Dechairo with for at least the same reasons given for claim 1.
Claim 5:  
Tran discloses the following limitations as shown below:
A mobile device for providing guidance on the prescription of drugs affected by a known phenotype, comprising (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, The system applies pharmacogenomic information to select the best medication and identify people who need an unusually high or low dose. This is in addition to clinical factors, such as a patient's age, weight, sex, and liver and kidney function. Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces): 
means for storing patient data (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraph 155, The system next generates gene-environmental factor interactions to help lifestyle recommendations. The system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
means for accessing the prescription guidance recommendation (see at least Paragraph 148, Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person. Pharmacogenomics looks at variations in genes for proteins that influence drug responses. Such proteins include a number of liver enzymes that convert medications into their active or inactive forms. Even small differences in the genetic sequences of these enzymes can have a big impact on a drug's safety or effectiveness. One example involves a liver enzyme known as CYP2D6. This enzyme acts on a quarter of all prescription drugs, including the painkiller codeine, which it converts into the drug's active form, morphine. The CYP2D6 gene exists in more than 160 different versions, many of which vary by only a single difference in their DNA sequence, although some have larger changes. The majority of these variants don't affect drug responses. Some people have hundreds or even thousands of copies of the CYP2D6 gene (typically, people have two copies of each gene). Those with extra copies of this gene manufacture an overabundance of CYP2D6 enzyme molecules and metabolize the drug very rapidly. As a result, codeine may be converted to morphine so quickly and completely that a standard dose of the drug can be an overdose. On the other end of the spectrum, some variants of CYP2D6 result in a nonfunctional enzyme. People with these variants metabolize codeine slowly, if at all, so they might not experience much pain relief. For these people, doctors might prescribe a different type of pain reliever. Pharmacogenomic information can cover dosage guidance, possible side effects or differences in effectiveness for people with certain genomic variations—can help doctors tailor their drug prescriptions for individual patients. The system applies pharmacogenomic data to develop and market drugs for people with specific genetic profiles. The system can identify the genetic basis for certain serious side effects, drugs could be prescribed only to people who are not at risk for them; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraph 155, The system next generates gene-environmental factor interactions to help lifestyle recommendations. The system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient); 
means for processing the patient data to produce a prescription guidance recommendation (see at least Paragraph 151, The system applies pharmacogenomics by using an individual's genome to provide a more informed and tailored drug prescription. Often, drugs are prescribed with the idea that it will work relatively the same for everyone, but in the application of drugs, there are a number of factors that must be considered. The detailed account of genetic information from the individual will help prevent adverse events, allow for appropriate dosages, and create maximum efficacy with drug prescriptions; Paragraph 152; Paragraph 155, the system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient. FIG. 13D shows a method 300 for predicting drug-drug interactions based on genetic data and clinical side effects, in accordance with an embodiment of the present principles; Paragraph 156, obtain predicted GDDIs from the classifier. At 350, for each side effect, perform statistical test to determine whether that side effect is differentially shown between positive predicted GDDIs and negative predicted GDDIs. In one embodiment, the term “positive predicted GDDIs” refers to drugs pairs that cannot be taken together given a patient genetic profile. In contrast, the term “negative predicted GDDIs” refers to drugs pairs that may be safe to use together with a genetic profile; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions); and 
means to convey the prescription guidance recommendation to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 151, The system applies pharmacogenomics by using an individual's genome to provide a more informed and tailored drug prescription. Often, drugs are prescribed with the idea that it will work relatively the same for everyone, but in the application of drugs, there are a number of factors that must be considered. The detailed account of genetic information from the individual will help prevent adverse events, allow for appropriate dosages, and create maximum efficacy with drug prescriptions; Paragraph 152; Paragraph 155, the system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient. FIG. 13D shows a method 300 for predicting drug-drug interactions based on genetic data and clinical side effects, in accordance with an embodiment of the present principles; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces; Paragraph 152; Paragraphs 155-156).
Tran may or may not disclose the following limitations, but Dechairo as shown does:
phenotype data comprising a subject's CYP2D6 phenotype and OPRM1 phenotype (see at least Paragraph 9, determining the subject's genetic phenotype for one or more pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1, and SLC6A4, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP)genes selected from the group consisting of CYP1A, CYP2B6, CYP2C9, CYP2C19, and CYP2D6; Paragraph 108, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes)
processing the phenotype data to produce a prescription guidance recommendation indicating the advisability of prescribing a drug or drug class and opioid dependence risk (see at least Paragraph 108, determining if the patient has a composite genetic risk score indicating a high risk of non-completion of opioid agonist replacement therapy comprises determining, in an ex vivo sample from the subject, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes, and generating a composite genetic risk score for the subject; Paragraph 121, administering an opioid agonist to the subject who is identified as being at high or intermediate risk of non-completion as follows; Paragraph 122, administer an initial dose of buprenorphine that is higher than starting dose determined according to the clinical guidelines)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Dechairo with for at least the same reasons given for claim 1.
Claim 6:  
Tran discloses the following limitations as shown below:
A non-transitory, computer-readable, programmable product, for use in conjunction with a processor, comprising code, executable by the processor, to cause the processor to do the following: receive patient data (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
access a database comprising the prescription guidance recommendation (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person. Pharmacogenomics looks at variations in genes for proteins that influence drug responses. Such proteins include a number of liver enzymes that convert medications into their active or inactive forms. Even small differences in the genetic sequences of these enzymes can have a big impact on a drug's safety or effectiveness. One example involves a liver enzyme known as CYP2D6. This enzyme acts on a quarter of all prescription drugs, including the painkiller codeine, which it converts into the drug's active form, morphine. The CYP2D6 gene exists in more than 160 different versions, many of which vary by only a single difference in their DNA sequence, although some have larger changes. The majority of these variants don't affect drug responses. Some people have hundreds or even thousands of copies of the CYP2D6 gene (typically, people have two copies of each gene). Those with extra copies of this gene manufacture an overabundance of CYP2D6 enzyme molecules and metabolize the drug very rapidly. As a result, codeine may be converted to morphine so quickly and completely that a standard dose of the drug can be an overdose. On the other end of the spectrum, some variants of CYP2D6 result in a nonfunctional enzyme. People with these variants metabolize codeine slowly, if at all, so they might not experience much pain relief. For these people, doctors might prescribe a different type of pain reliever. Pharmacogenomic information can cover dosage guidance, possible side effects or differences in effectiveness for people with certain genomic variations—can help doctors tailor their drug prescriptions for individual patients. The system applies pharmacogenomic data to develop and market drugs for people with specific genetic profiles. The system can identify the genetic basis for certain serious side effects, drugs could be prescribed only to people who are not at risk for them; Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are also included; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
process the patient data to produce a prescription guidance recommendation (see at least Paragraph 151, The system applies pharmacogenomics by using an individual's genome to provide a more informed and tailored drug prescription. Often, drugs are prescribed with the idea that it will work relatively the same for everyone, but in the application of drugs, there are a number of factors that must be considered. The detailed account of genetic information from the individual will help prevent adverse events, allow for appropriate dosages, and create maximum efficacy with drug prescriptions; Paragraph 152; Paragraph 155, the system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient. FIG. 13D shows a method 300 for predicting drug-drug interactions based on genetic data and clinical side effects, in accordance with an embodiment of the present principles; Paragraph 156, obtain predicted GDDIs from the classifier. At 350, for each side effect, perform statistical test to determine whether that side effect is differentially shown between positive predicted GDDIs and negative predicted GDDIs. In one embodiment, the term “positive predicted GDDIs” refers to drugs pairs that cannot be taken together given a patient genetic profile. In contrast, the term “negative predicted GDDIs” refers to drugs pairs that may be safe to use together with a genetic profile); and 
means to convey the guidance recommendation to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data); and 
convey the guidance recommendation to an electronic display (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data).
Tran may or may not disclose the following limitations, but Dechairo as shown does:
phenotype data comprising a subject's CYP2D6 phenotype and OPRM1 phenotype (see at least Paragraph 9, determining the subject's genetic phenotype for one or more pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1, and SLC6A4, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP)genes selected from the group consisting of CYP1A, CYP2B6, CYP2C9, CYP2C19, and CYP2D6; Paragraph 108, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes)
process the phenotype data to produce a prescription guidance recommendation indicating the advisability of prescribing a drug or drug class and opioid dependence risk (see at least Paragraph 108, determining if the patient has a composite genetic risk score indicating a high risk of non-completion of opioid agonist replacement therapy comprises determining, in an ex vivo sample from the subject, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes, and generating a composite genetic risk score for the subject; Paragraph 121, administering an opioid agonist to the subject who is identified as being at high or intermediate risk of non-completion as follows; Paragraph 122, administer an initial dose of buprenorphine that is higher than starting dose determined according to the clinical guidelines).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Dechairo with for at least the same reasons given for claim 1.
Claim 7:  
Tran discloses the following limitations as shown below:
means for storing patient data (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraph 155, The system next generates gene-environmental factor interactions to help lifestyle recommendations. The system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
means for processing the patient data to produce a prescription guidance recommendation (see at least Paragraph 151, The system applies pharmacogenomics by using an individual's genome to provide a more informed and tailored drug prescription. Often, drugs are prescribed with the idea that it will work relatively the same for everyone, but in the application of drugs, there are a number of factors that must be considered. The detailed account of genetic information from the individual will help prevent adverse events, allow for appropriate dosages, and create maximum efficacy with drug prescriptions; Paragraph 152; Paragraph 155, the system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient. FIG. 13D shows a method 300 for predicting drug-drug interactions based on genetic data and clinical side effects, in accordance with an embodiment of the present principles; Paragraph 156, obtain predicted GDDIs from the classifier. At 350, for each side effect, perform statistical test to determine whether that side effect is differentially shown between positive predicted GDDIs and negative predicted GDDIs. In one embodiment, the term “positive predicted GDDIs” refers to drugs pairs that cannot be taken together given a patient genetic profile. In contrast, the term “negative predicted GDDIs” refers to drugs pairs that may be safe to use together with a genetic profile);
means for accessing the prescription guidance recommendation (see at least Paragraph 148, Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person. Pharmacogenomics looks at variations in genes for proteins that influence drug responses. Such proteins include a number of liver enzymes that convert medications into their active or inactive forms. Even small differences in the genetic sequences of these enzymes can have a big impact on a drug's safety or effectiveness. One example involves a liver enzyme known as CYP2D6. This enzyme acts on a quarter of all prescription drugs, including the painkiller codeine, which it converts into the drug's active form, morphine. The CYP2D6 gene exists in more than 160 different versions, many of which vary by only a single difference in their DNA sequence, although some have larger changes. The majority of these variants don't affect drug responses. Some people have hundreds or even thousands of copies of the CYP2D6 gene (typically, people have two copies of each gene). Those with extra copies of this gene manufacture an overabundance of CYP2D6 enzyme molecules and metabolize the drug very rapidly. As a result, codeine may be converted to morphine so quickly and completely that a standard dose of the drug can be an overdose. On the other end of the spectrum, some variants of CYP2D6 result in a nonfunctional enzyme. People with these variants metabolize codeine slowly, if at all, so they might not experience much pain relief. For these people, doctors might prescribe a different type of pain reliever. Pharmacogenomic information can cover dosage guidance, possible side effects or differences in effectiveness for people with certain genomic variations—can help doctors tailor their drug prescriptions for individual patients. The system applies pharmacogenomic data to develop and market drugs for people with specific genetic profiles. The system can identify the genetic basis for certain serious side effects, drugs could be prescribed only to people who are not at risk for them; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraph 155, The system next generates gene-environmental factor interactions to help lifestyle recommendations. The system creates a matrix that correlates gene and environmental impacts. One embodiment generates gene based drug-drug interactions that allow the physician or pharmacist to avoid health problems for the patient); 
means to convey the prescription guidance recommendation to a user (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 151, The system applies pharmacogenomics by using an individual's genome to provide a more informed and tailored drug prescription. Often, drugs are prescribed with the idea that it will work relatively the same for everyone, but in the application of drugs, there are a number of factors that must be considered. The detailed account of genetic information from the individual will help prevent adverse events, allow for appropriate dosages, and create maximum efficacy with drug prescriptions; Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are also included; Paragraph 174, The system can determine relationships between the proportion of shared indications between a pair of drugs and the similarity of their side-effect profiles in Offsides. The system can use side-effect profiles to suggest new uses for old drugs. While the preferred system predicts existing therapeutic indications of known drugs, the system can recommend drug repurposing using drug-effect similarities in Offsides; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data).
Tran may or may not disclose the following limitations, but Dechairo as shown does:
phenotype data comprising a subject's CYP2D6 phenotype and OPRM1 phenotype (see at least Paragraph 9, determining the subject's genetic phenotype for one or more pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1, and SLC6A4, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP)genes selected from the group consisting of CYP1A, CYP2B6, CYP2C9, CYP2C19, and CYP2D6; Paragraph 108, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) gene)
processing the phenotype data to produce a prescription guidance recommendation indicating the advisability of prescribing a drug or drug class and opioid dependence risk (see at least Paragraph 108, determining if the patient has a composite genetic risk score indicating a high risk of non-completion of opioid agonist replacement therapy comprises determining, in an ex vivo sample from the subject, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes, and generating a composite genetic risk score for the subject; Paragraph 121, administering an opioid agonist to the subject who is identified as being at high or intermediate risk of non-completion as follows; Paragraph 122, administer an initial dose of buprenorphine that is higher than starting dose determined according to the clinical guidelines).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Dechairo for at least the same reasons given for claim 1.
Claim 11:  
The combination of Tran/Dechairo discloses the limitations as shown in the rejections above.  
wherein the CYP2D6 phenotype comprises one of the following: (a) a functional configuration including two normal alleles for a CYP2D6 gene; (b) a subnormal configuration including one null allele and one normal allele for the CYP2D6 gene; or (c) a dysfunctional configuration including two null alleles or at least one ultra-rapid allele for the CYP2D6 gene.
Claim 12:  
The combination of Tran/Dechairo discloses the limitations as shown in the rejections above.  

wherein the OPRM1 phenotype comprises one of the following: (a) a functional configuration including two normal alleles for a OPRM1 gene; (b) a subnormal configuration including one abnormal allele and one normal allele for the OPRM1 gene; or (c) a dysfunctional configuration including two abnormal alleles for the OPRM1 gene.
Claim 13:  
The combination of Tran/Dechairo discloses the limitations as shown in the rejections above.  
wherein the analgesic comprises at least one of an opioid and a non-opioid.
Claim 14:  
The combination of Tran/Dechairo discloses the limitations as shown in the rejections above.  
wherein the prescription guidance is further based on at least one of co-prescription data, supplement data, dietary data, or physical activity data.
Claim 15:  
The combination of Tran/Dechairo discloses the limitations as shown in the rejections above.  
further comprising a user interface for assessing or tracking at least one of the subject's functional state, pain level, psychological status, use of opioids, side effects to treatment medications, and side effects to medical treatment.
Claim 16:  
The combination of Tran/Dechairo discloses the limitations as shown in the rejections above.  
wherein the user interface is communicatively linked to a medical practitioner or pharmacy database or website.

Claims 8-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2020/0251213 A1 to Tran et al. in view of U.S. Patent Application Publication US 2020/0024662 A1 to Dechairo et al. in view of U.S. Patent Application Publication US 2014/0188502 A1 to Defrank et al. and further in view of U.S. Patent Application Publication US 2008/0004848 A1 to Avey.
Claim 8:  
Tran discloses the following limitations as shown below:
access patient data from a memory (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
produce a query for a remote database comprising supplement information based on the phenotype data and the supplement label information; receive supplement guidance from the remote database (see at least Paragraph 144, The system can have wireless communication 292 with the medication's labels. For example, the labels can have RF tags or NFC tags that provide upon inquiry FDA required labeling contents. In one embodiment, the content can be genomic biomarkers; drug exposure and clinical response variability; risk for adverse events; genotype-specific dosing; polymorphic drug target and disposition genes; and treatment based on the biomarker; Paragraphs 161-166, The pharmacogenomic information can be applied to drug labeling. One embodiment may contain information on genomic biomarkers and can describe: Genotype-specific dosing; Polymorphic drug target and disposition genes); and 
convey the guidance to an electronic display, wherein the supplement guidance comprises at least one of a recommendation or precaution regarding a vitamin, supplement, herbal, or dietary product (see at least Paragraph 3, recommending lifestyle modification for a subject using a DNA sequencer to generate genetic information, aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; deep learning with a computer to generate at least one computer implemented classifier that predicts disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommending lifestyle modification to mitigate the disease risks; Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are also included; Paragraph 174, The system can determine relationships between the proportion of shared indications between a pair of drugs and the similarity of their side-effect profiles in Offsides. The system can use side-effect profiles to suggest new uses for old drugs. While the preferred system predicts existing therapeutic indications of known drugs, the system can recommend drug repurposing using drug-effect similarities in Offsides; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data).
Tran may or may not disclose the following limitations, but Dechairo as shown does:
phenotype data comprising a subject's cytochrome p450 (CYP450) phenotype and CYP2D6 phenotype (see at least Paragraph 9, determining the subject's genetic phenotype for one or more pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1, and SLC6A4, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP)genes selected from the group consisting of CYP1A, CYP2B6, CYP2C9, CYP2C19, and CYP2D6; Paragraph 108, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Dechairo for at least the same reasons given for claim 1.
Tran may or may not disclose the following limitations, but Defrank as shown does:
receive supplement label information from a barcode reader (see at least Paragraph 86, gathering prescription data from a regular prescription label; a regular prescription bottle label 1500 including information about the pharmacy 1505, prescribing doctor, patient and prescription 1530, a barcode 1510; Paragraph 89, The prescription smart label mobile application 820 features includes a barcode reader that can decipher the coded information from the barcode photo 1620 and QR code photo 1630 and perform a search for the data contained within the codes)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran and Dechairo with Defrank with the motivation to “… lower the costs that come about due to adverse drug side effects and prescription of drugs that have been proven ineffective in certain genotypes” (Tran, see at least Paragraph 5) and to “… assist in medication treatment to monitor their progress toward recovery or health maintenance” (Defrank, see at least Abstract).
Tran may or may not disclose the following limitations, but Avey as shown does:
produce a query for a remote database comprising supplement information based on the phenotype data and the supplement label information receive guidance data from the remote database containing supplement guidance information (see at least Paragraph 67, The term "search term" as used herein refers to one or more selection criteria. Example search terms are phenotype, genotype, physical condition, qualities, traits, diseases, states, gene data, expression or protein information, location, community information, interests, habits, preferences, allergies, and any other selectable criteria; Paragraph 88, a computer program product is described comprising a computer usable medium having control logic (computer software program, including program code) stored therein. The control logic, when executed by processor 255, causes processor 255 to perform functions described herein; Paragraph 100, User 101 and/or automated data input devices or programs (not shown) may provide data related to the design or conduct of experiments. As one further non-limiting example related to the processing of an Affymetrix GeneChip.RTM. probe array, the user may specify an Affymetrix catalogue or custom chip type (e.g., GeneChip.RTM. Mapping 500 K Array Set) either by selecting from a predetermined list presented by GCOS or by scanning a bar code, Radio Frequency Identification (RFID), or other means of electronic identification; Paragraph 119, For example, an XML file may be generated comprising a structure that effectively represents the information encoded by the GenoTag. In the present example, assigner 420 may assign a file name to each XML file that include some or all of the elements of the GenoTag that uniquely identify the file for easy searching. Alternatively, assigner 420 may assign a different type of identifier as a file name that may be more amenable to various applications such as a relational database structure; Paragraphs 121-122, For example, one or more GenoTags may represent an individuals' sensitivity to a particular drug based upon the individuals' genotype calls, where it may be recommended that the individual avoid the drug. The association with the drug as information of interest in the look-up table with the GenoTag may include an identifier that signifies that the drug is not recommended for the individual. Thus, when a software element such as database manager 350 performs a search for drugs for the individual, manager 350 will return a result that indicates that the drug is not recommended or alternatively not return the drug in the results; Paragraph 131; Paragraph 134)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran, Dechairo and Defrank with Avey with the motivation “… to tailor treatment, such as the delivery of personalized medicine. Users can also perform searches and discover genotypes that would benefit from a particular drug or therapy and communicate that information to persons having that genotype” (Avey, see at least Paragraph 134).
Claim 9:
Tran discloses the following limitations as shown below:
a mobile device for providing guidance for supplements as affected by a known phenotype comprising (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 148, The system applies pharmacogenomic information to select the best medication and identify people who need an unusually high or low dose. This is in addition to clinical factors, such as a patient's age, weight, sex, and liver and kidney function. Pharmacogenomics (sometimes called pharmacogenetics) is focused on understanding how genes affect individual responses to medications and to help doctors select the drugs and dosages best suited for each person; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces): 
a memory for storing patient data (see at least Paragraph 143, genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212. The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 154, The personal genotype can allow physicians to have more detailed information that will guide them in their decision in treatment prescriptions, which will be more cost-effective and accurate; Paragraphs 200-201, The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution; Paragraph 392, database 217 can include any storage medium or organizational unit for storing and accessing genomic test results and associated information; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces);  
a transmitter for transmitting the patient data to a remote location (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 397, provides patient health predictions based on data mining, classification and prediction that correlate phenotypes with gene functions; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces); 
a processor for devising a query, based on the patient data and the supplement label information, of a database containing supplement information, (see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 144, The system can have wireless communication 292 with the medication's labels. For example, the labels can have RF tags or NFC tags that provide upon inquiry FDA required labeling contents. In one embodiment, the content can be genomic biomarkers; drug exposure and clinical response variability; risk for adverse events; genotype-specific dosing; polymorphic drug target and disposition genes; and treatment based on the biomarker; Paragraphs 161-166, The pharmacogenomic information can be applied to drug labeling. One embodiment may contain information on genomic biomarkers and can describe: Genotype-specific dosing; Polymorphic drug target and disposition genes); and 
a receiver for receiving the supplement guidance, wherein the supplement guidance comprises at least one of a recommendation or precaution regarding a vitamin, supplement, herbal, or dietary product (see at least Paragraph 167, The information may include specific actions to be taken based on the biomarker information. Pharmacogenomic information can appear in different sections of the labeling depending on the actions. Biomarkers in the table include but are not limited to germ-line or somatic gene variants, functional deficiencies, expression changes, and chromosomal abnormalities; selected protein biomarkers that are used to select patients for treatment are also included; Paragraph 174, The system can determine relationships between the proportion of shared indications between a pair of drugs and the similarity of their side-effect profiles in Offsides. The system can use side-effect profiles to suggest new uses for old drugs. While the preferred system predicts existing therapeutic indications of known drugs, the system can recommend drug repurposing using drug-effect similarities in Offsides; Paragraph 549, The system recommends dietary intervention based on knowledge of nutritional requirement, nutritional status, and genotype (i.e., “individualized nutrition”) can be used to prevent, mitigate or cure chronic disease. In another preferred embodiment the physiological data includes epigenetic data, genetic data, genomic data, and nutrigenomic data).
Tran may or may not disclose the following limitations, but Dechairo as shown does:
phenotype data comprising a subject's cytochrome p450 (CYP450) phenotype and CYP2D6 phenotype (see at least Paragraph 9, determining the subject's genetic phenotype for one or more pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1, and SLC6A4, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP)genes selected from the group consisting of CYP1A, CYP2B6, CYP2C9, CYP2C19, and CYP2D6; Paragraph 108, a genetic phenotype for one or more pharmacodynamic genes, and optionally determining the subject's genetic phenotype for one or more cytochrome P450 (CYP) genes)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran with Dechairo with for at least the same reasons given for claim 1.
Tran may or may not disclose the following limitations, but Defrank as shown does:
a barcode reader for reading supplement label information (see at least Paragraph 86, gathering prescription data from a regular prescription label; a regular prescription bottle label 1500 including information about the pharmacy 1505, prescribing doctor, patient and prescription 1530, a barcode 1510; Paragraph 89, The prescription smart label mobile application 820 features includes a barcode reader that can decipher the coded information from the barcode photo 1620 and QR code photo 1630 and perform a search for the data contained within the codes);
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran and Dechairo with Defrank for at least the same reasons given for claim 8 above.
Tran may or may not disclose the following limitations, but Avey as shown does:
a processor for devising a query, based on the phenotype of the supplement label information (see at least Paragraph 67, The term "search term" as used herein refers to one or more selection criteria. Example search terms are phenotype, genotype, physical condition, qualities, traits, diseases, states, gene data, expression or protein information, location, community information, interests, habits, preferences, allergies, and any other selectable criteria; Paragraph 88, a computer program product is described comprising a computer usable medium having control logic (computer software program, including program code) stored therein. The control logic, when executed by processor 255, causes processor 255 to perform functions described herein; Paragraph 100, User 101 and/or automated data input devices or programs (not shown) may provide data related to the design or conduct of experiments. As one further non-limiting example related to the processing of an Affymetrix GeneChip.RTM. probe array, the user may specify an Affymetrix catalogue or custom chip type (e.g., GeneChip.RTM. Mapping 500 K Array Set) either by selecting from a predetermined list presented by GCOS or by scanning a bar code, Radio Frequency Identification (RFID), or other means of electronic identification; Paragraph 119, For example, an XML file may be generated comprising a structure that effectively represents the information encoded by the GenoTag. In the present example, assigner 420 may assign a file name to each XML file that include some or all of the elements of the GenoTag that uniquely identify the file for easy searching. Alternatively, assigner 420 may assign a different type of identifier as a file name that may be more amenable to various applications such as a relational database structure; Paragraphs 121-122, For example, one or more GenoTags may represent an individuals' sensitivity to a particular drug based upon the individuals' genotype calls, where it may be recommended that the individual avoid the drug. The association with the drug as information of interest in the look-up table with the GenoTag may include an identifier that signifies that the drug is not recommended for the individual. Thus, when a software element such as database manager 350 performs a search for drugs for the individual, manager 350 will return a result that indicates that the drug is not recommended or alternatively not return the drug in the results; Paragraph 131; Paragraph 134)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Tran, Dechairo and Defrank with Avey for at least the same reasons given for claim 8 above.
Claim 10:
The combination of Tran/Dechairo/Defrank/Avey discloses the limitations as shown in the rejections above.  Tran further discloses the following limitations:
a transmitter is further operable to transmit the supplement guidance to a remote location (see at least see at least Paragraph 32, an electronic device may be a smart phone, a tablet Personal Computer (PC), a mobile phone; Paragraph 143, The doctors, pharmacists, or consumers can access DNA information using mobile computers such as smart phone 214, for example; Paragraph 174, The system can determine relationships between the proportion of shared indications between a pair of drugs and the similarity of their side-effect profiles in Offsides. The system can use side-effect profiles to suggest new uses for old drugs. While the preferred system predicts existing therapeutic indications of known drugs, the system can recommend drug repurposing using drug-effect similarities in Offsides; Paragraph 277, The system may include selecting appropriate presentation mode (e.g. web or mobile) as well as device (e.g. phone or tablet) based on the intervention specified;  Paragraph 298,  Analysis of patient data according to the methods presently disclosed may generate one or more recommended actions that may be transmitted and displayed on an output device; Paragraph 486, the genotypes are determined elsewhere and the data processing system may obtain data representative of the genotype via any of its data interfaces). 
Claim 17:  
The combination of Tran/Dechairo/Defrank/Avey discloses the limitations as shown in the rejections above.  
wherein the supplement guidance is further based on at least one of co-prescription data, co-supplement data, dietary data, or physical activity data.
Claim 18:  
The combination of Tran/Dechairo/Defrank/Avey discloses the limitations as shown in the rejections above.  
wherein the CYP2D6 phenotype comprises one of the following: (a) a functional configuration including two normal alleles for a CYP2D6 gene; (b) a subnormal configuration including one null allele and one normal allele for the CYP2D6 gene; or (c) a dysfunctional configuration including two null alleles or at least one ultra- rapid allele for the CYP2D6 gene.
Claim 19:  
The combination of Tran/Dechairo/Defrank/Avey discloses the limitations as shown in the rejections above.  
further comprising a user interface for assessing or tracking at least one of the subject's functional state, pain level, psychological status, use of opioids, side effects to treatment medications, and side effects to medical treatment.
Claim 20:  
The combination of Tran/Dechairo/Defrank/Avey discloses the limitations as shown in the rejections above.  
wherein the user interface is communicatively linked to a medical practitioner or pharmacy database or website.


Response To Arguments
Applicant’s arguments from the response filed on 07/08/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Regarding claims 1, 2 and 5-9, they have been amended to recite additional elements that integrate the alleged abstract idea into a practical application, and these claims therefore qualify as eligible subject matter under U.S.C. 101; (2) Tran does not anticipate the claims 1, 2, and 5-7, because Tran fails to disclose each and every element of the amended claims; (3) The cited references, either alone or in combination, neither disclose, teach or suggest the amended claim limitations in claims 8-10.
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  Although the recited improvements in the claims may appear to be directed towards improving the abstract idea, it is respectfully submitted that the improvements are directed towards improving the abstract idea, and not the computer itself – that is, there is no evidence that the invention improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea.  As such, Applicant’s arguments have been considered but are not found to be persuasive.
In response to applicant’s arguments (2)-(3) as listed above, the examiner respectfully disagrees.  Applicant’s arguments pertain to newly amended limitations, and have been addressed in the rejections above.  As such, Applicant’s arguments have been considered but are not found to be persuasive.	



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Thursday and every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joy Chng/
Primary Examiner, Art Unit 3686